             Case 1:16-cv-07175-AJN Document 36 Filed 10/14/20 Page 1 of 3




          SCAROLA ZuBATov ScHAFFZIN PLLC
Richard J.J. Scarola
rjjs@szslaw.com
(2 12) 757-0007 ext. 320 I




                                                                                    October 14, 2020

Hon. Alison J. Nathan
United States District Judge
United States District Court
 - Southern District of New York
United States Courthouse
40 Foley Square
New York, NY 10007

                    Re:      Koestler v. Shkreli, No. 16-cv-7175 (AJN)

Dear Judge Nathan:

       We represent the petitioner Dr. Thomas P. Koestler and write with respect to the Court's
Order entered today (ECF # 35) directing service of our papers and a schedule for briefing our
application to compel judgment enforcement discovery.

       The Court's Order directed that we serve by Friday, October 16. We are serving today by
the means we proposed in the final paragraph of our proposed Order to Show Cause (ECF # 32;
copy enclosed) and will fi le our affidavit of service when we have completed the process.

        Because today 's Order did not specifically reference the proposed Order to Show Cause
(or any other means of service), we write to clarify if any other means of service is expected by
the Court. (For the reasons stated in our supporting Memorandum (ECF # 33), pp. 16-1 7, we
believe the service we had proposed is sufficient and certain to give necessary notice to Mr.
Shkreli and the Kang Firm, but write now in the abundance of caution).


                                                          Respectfully submitted,
                                                                                    1
                                                       ~                            L
                                                          Richard J.J .

Encl.
ByECF



         1700 BROADWAY 41ST FLOOR NEW YORK, NY 10019
         TEL 212-757-0007 FAX 212-757-0469 WWW.SZS L AW.COM
        Case
        Case 1:16-cv-07175-AJN
             1:16-cv-07175-AJN Document
                               Document 36
                                        32 Filed
                                           Filed 10/14/20
                                                 10/08/20 Page
                                                          Page 21 of
                                                                  of 32




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  THOMAS P. KOESTLER,

                                                   Petitioner,
                                                                  Civil No. 16-cv-7175 (AJN)
         -against-

  MARTIN SHKRELI,
                                                                  ORDER TO SHOW CAUSE
                                                Respondent.



       Upon petitioner Thomas P. Koestler's application, including the Declaration of

Richard J.J. Scarola dated October 8, 2020 (the "Scarola Declaration"), with exhibits annexed

thereto, and the petitioner's contemporaneously filed Memorandum of Law, it is hereby

       ORDERED that respondent Martin Shkreli and the non-party Kang Haggerty &

Fetbroyt LLC (the "Kang Firm") show cause before this Court on _ _ _ _ _ _ _,

2020, at ___.m., or as soon thereafter as counsel and the parties can be heard, at a hearing

to be held by means of
                          ------------------- why an order
should not be entered:

       (i)               requiring respondent Martin Shkreli to respond fully and completely to

                         the judgment enforcement discovery requests to him appearing at

                         Exhibit K to the Scarola Declaration;

       (ii)              requiring the Kang Firm to respond fully and completely to the

                         judgment enforcement discovery requests to it appearing at Exhibit L to

                         the Scarola Declaration; and

       (iii)             requiring respondent Martin Shkreli and The Kang Firm to reimburse

                         the petitioner's attorneys' fees and costs associated with this

                         application; and it is hereby further
          Case
          Case 1:16-cv-07175-AJN
               1:16-cv-07175-AJN Document 32
                                          36 Filed
                                             Filed 10/08/20
                                                   10/14/20 Page
                                                            Page 23 of 23




       ORDERED that opposition papers shall be filed and served either by the Court's

electronic filing system or by overnight mail so as to be received by petitioner's counsel no later

than - - - - - -              , 2020; and that reply papers in further support of this application may

be filed and served in the manner allowed for service of this Order in the following paragraph no

later than - - - - - -             , 2020; and it is hereby further

       ORDERED that counsel for petitioner shall serve a copy of this Order and the papers

upon which it is granted upon each of respondent Martin Shkreli and the Kang Firm by both

Federal Express overnight or USPS next available day delivery service and certified mail,

returned receipt requested delivery,

       for Mr. Shkreli, at:

                       Mr. Martin Shkreli
                       (Inmate I.D. #87850-053)
                       Federal Correctional Institution (FCI)-Allenwood Low
                       P.O. Box 1000
                       White Deer, PA 17887

       for the Kang Firm at:

                       Kang Haggerty & F etbroyt LLC
                       Attn.: Edward Kang, Esq.
                       123 S. Broad Street
                       Suite 1670
                       Philadelphia, PA 19109

in each case at the address where petitioner's counsel has represented that they were served with

the judgment enforcement discovery papers in issue; and a copy of the papers shall also be sent

by email by that same date to attorney Kandis Kovalsky at the Kang Firm.



Dated: October_, 2020



                                                                               U.S.D.J.


                                                    2
